Citation Nr: 0727963	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-08 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a detached retina of the left eye.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic back pain with disc bulge at L4-5 and 
L5-S1.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the cervical 
spine.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1975 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's detached retina of the left eye is, and has 
been, manifested by heavy pigmentary scarring, corrected 
visual acuity of 20/25 in the right eye and 20/80 in the left 
eye. Medical records do not indicate any evidence of eye 
pain, rest requirements, or episodic incapacity.

2.  The veteran's chronic back pain with disc bulge at L4-5 
and L5-S1 is manifested by mild limitation of motion due to 
pain, forward flexion of (at worst) 90 degrees, a combined 
range of motion of (at worst) 260 degrees, and X-ray evidence 
of mild degenerative disc and joint disease; slight scoliosis 
and reduced lordosis was shown on examination of June 23, 
2005.

3.  The veteran's cervical spine disability has a mild affect 
on his motion, forward flexion of 50 degrees, a combined 
range of 210 degrees, essentially no pain on motion, and 
degenerative joint disease; reduced lordosis was shown on 
examination of June 23, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a detached retina of the left eye have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.83, 4.83a, 4.84, 4.84a, Diagnostic Codes 
6008, 6011, 6061-6079 (2006).

2.  The criteria for a disability rating of 20 percent for 
chronic back pain with disc bulge at L4-5 and L5-S1 have been 
met, effective June 23, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.1- 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003); Diagnostic Code 5237 (effective September 26, 2003).

3.  The criteria for a disability rating of 20 percent for 
degenerative joint disease of the cervical spine have been 
met, effective June 23, 2005.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.400, 4.1-4.14, 4.4, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (effective prior to September 26, 
2003); Diagnostic Code 5242 (effective September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA determines disability ratings by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

I.  Detached Retina of the Left Eye

During service, the veteran received a diagnosis of chronic 
retinal detachment in his left eye in June 1980 and an 
examination in June 2001 noted pigmentary scarring.  In 
August 2001, the RO granted service connection and assigned a 
10 percent evaluation for detached retina of the left eye.  
The veteran now claims that his detached retina disability 
warrants a higher evaluation.  Since this appeal ensued after 
the veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

VA rates detached retina from 10 to 100 percent disabling for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with a minimum rating during active pathology of 10 percent.  
See 38 C.F.R. § 4.75.  In addition, the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  The minimum rating during 
active pathology is 10 percent.  

The RO rated the veteran's detached retina disability under 
Diagnostic Code (DC) 6011 for localized scars, atrophy, or 
irregularities of the retina, centrally located with 
irregular, duplicated, enlarged, or diminished image.  A 10 
percent disability rating is the maximum schedular rating 
available.  However, there are other potentially applicable 
diagnostic codes which provide ratings greater than 10 
percent. 

VA rates impairment of central visual acuity from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, DC 
6061 through DC 6079.  Where service connection is in effect 
for only one eye, the visual acuity in the nonservice-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in that eye.  38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. §§ 3.383, DC 6070. 

When the vision in the service-connected eye is 20/40 or 
better, and the other eye is not service connected, a 
noncompensable rating is warranted.  38 C.F.R. § 4.84(a), DC 
6079; see also 38 C.F.R. § 4.14 (the use of manifestations 
not resulting from service-connected evaluation are to be 
avoided).  To warrant a compensable rating for visual acuity 
defect in one eye, the evidence must show corrected defective 
visual acuity of at least 20/50 in the service-connected eye.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  VA rates 
visual impairment based on the best distant vision obtainable 
after the best correction by glasses. 38 C.F.R. § 4.75. The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a.

A compensation examination in June 2005 found heavy 
pigmentary scarring of a retinal detachment repair to the 
left eye.  Under DC 6011, the veteran already receives the 
maximum evaluation of 10 percent.  

VA rates impairment of visual acuity in accordance with DC 
6061 through 6079.  A compensation examination in May 2006 
found no evidence of any disability in the right eye.  In 
addition, the examiner noted corrected visual acuity of 20/25 
in the right eye and 20/80 in the left eye.  Applying the 
facts to the criteria for visual acuity impairment indicates 
a 10 percent disability, but no higher.  Since there is no 
evidence that the veteran's left eye has 20/200 visual 
acuity, the evidence does not warrant a higher evaluation.

In addition, no medical evidence indicates that the veteran 
has concentric contraction of the visual field to five 
degrees or less.  When examined in June 2005, the examiner 
found concentric contraction of visual field to an average of 
26 degrees based on measurements of 35, 10, 8, 5, 5, 55, 50, 
and 40 degrees, with no diplopia.  Furthermore, the examiner 
indicated that the veteran's status post retinal detachment 
repair of the left is stable.  Hence, this report provides 
probative evidence against this claim.

In addition, the record contains no evidence that the 
veteran's left eye is manifested by pain, rest-requirements, 
or episodic incapacity, as required for a 10 percent 
disability rating under DC 6008.  The Board reviewed VA 
examination reports, numerous service medical records, and VA 
outpatient treatment records, none of which mentions pain, 
rest-requirements, or episodic incapacity with respect to the 
veteran's right eye.  Since symptomatology for the veteran's 
disability does not more nearly approximate the criteria for 
a 20 percent evaluation, the veteran's service-connected left 
eye detached retina does not warrant an evaluation in excess 
of 10 percent under Fenderson during any part of the appeal 
period.  38 C.F.R. § 4.7 (2005).

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the detached retina disability.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Hence, VA must 
deny the appeal.

II.  Chronic Back Pain with Disc Bulge at L4-5 and L5-S1

The record shows that the veteran injured his lumbar spine 
while on active duty in September 1984.  In May 2001 (a few 
months prior to the veteran's separation from service) a VA 
examination was accomplished, apparently in anticipation of 
the veteran's retirement, the report of which reflects that 
examination revealed a mild degree of pain in the midline of 
the lumbar spine on motion, and that range of motion studies 
revealed flexion to 95 degrees, extension to 35 degrees, 
lateral flexion 40 degrees, and rotation 35 degrees (for a 
combined 280 degrees).  A diagnosis of chronic back pain with 
disc bulge at the L4-5 and L5-S1 levels.  

In an August 2001 rating decision, the RO granted service 
connection for a lumbosacral strain and assigned a 
noncompensable evaluation.  In June 2002, the RO increased 
the veteran's evaluation to 10 percent effective September 1, 
2001 based on MRI findings of degenerative changes and disc 
bulge at L4-5 and L5-S1.  The veteran now seeks a disability 
rating higher than 10 percent for his low back disability.  
Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board considers the claim in light of 
both the former and revised schedular rating criteria to 
determine whether the veteran's low back disability warrants 
an increased rating. VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, apply only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g).

At the time the veteran filed his claim, VA evaluated 
lumbosacral strain under DC 5290, which provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion; and a 40 percent rating for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

In addition, VA evaluates limitation of motion of the lumbar 
spine under DC 5292, which provides a 10 percent rating for 
slight limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.   See 38 C.F.R. § 
4.71a, DC 5292.

Since the RO included the veteran's disc disease as part of 
his service-connected back disability, the Board will also 
consider DC 5293, which provides a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief; and a 
60 percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id.

Effective September 26, 2003, VA revised that portion of the 
rating schedule applying to diseases and injuries of the 
spine.  DC 5293 for rating intervertebral disc syndrome was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine now provides for assignment of a 10 percent rating 
where forward flexion of the thoralumbar spine is greater 
than 60 degrees but not greater than 85, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness; 20 percent rating 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

Applying the old criteria to the facts of this case, the 
Board finds that the veteran's chronic back pain with disc 
bulge exhibits essentially no limitation of motion and thus 
the evidence does not support a compensable rating under DC 
5292.  Although the words "slight," "moderate," and "severe" 
are not defined in the Rating Schedule, the Schedule for 
Rating Disabilities provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).

The relevant evidence includes a June 2005 VA examination 
report.  Range of motion testing at that time showed flexion 
of 90 degrees, extension of 30 degrees, right and left 
lateral flexion of 20 degrees each, and right and left 
rotation of 50 degrees each; for a combined range of motion 
of 260 degrees. Thus, these findings show an essentially 
normal range of motion, which is analogous to a 
noncompensable rating under DC 5292.

The veteran's chronic back disability also does not warrant a 
higher rating under DC 5293, as there is no evidence of 
severe intervertebral disc syndrome involving recurrent 
attacks with only intermittent relief.  In this regard, no 
significant neurological findings were shown at his June 2005 
VA examination, as straight leg raising was negative 
bilaterally, deep tendon reflexes of the knees and ankles 
were 1+ bilaterally and symmetrical, and there was no sensory 
or motor impairment in the upper or lower extremities.  At 
the examination, the veteran walked with a normal gait and he 
was able to walk on his tiptoes as well as his heels.  
Indeed, there was no midline or paraspinal tenderness in the 
lower back area, the lumbosacral area, or the lower thoracic 
or lower cervical area.  In short, the medical evidence does 
not warrant a disability rating higher than noncompensable 
under DC 5293.

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes due to chronic low back 
pain.  VA outpatient treatment records and his VA examination 
provide no indication that a physician has ever prescribed 
bed rest because of the veteran's low back disability.  
Accordingly, the revised version of DC 5293, in effect from 
September 23, 2002, cannot serve as a basis for an increased 
rating based upon incapacitating episodes.

In addition, the Board carefully reviewed the June 2005 VA 
examination report as well as VA treatment records dated from 
2003 to 2006, none of which indicates ankylosis of the 
veteran's thoracolumbar spine, as motion is possible in every 
direction, or that forward flexion is limited to 60 degrees.  
In short, the veteran's low back disability does not warrant 
a rating higher than noncompensable under the newly revised 
General Rating Formula for Diseases and Injuries of the 
Spine, even with consideration of the veteran's complaints of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's low back disability does warrant, however, an 
evaluation of 20 percent under DC 5237 with an effective date 
of June 23, 2005.  In this regard, the Board acknowledges 
that the June 2005 VA examination revealed slight 
thoracolumbar scoliosis and reduced lumbar lordosis.  Thus, 
although the veteran's thoracolumbar range of motion is 
normal, the Board finds sufficient medical evidence to 
support a 20 percent disability rating under DC 5237, but no 
higher, as the veteran does not have forward flexion of 30 
degrees or less or favorable ankylosis.

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent under all applicable rating criteria 
prior to June 23, 2005.  The evidence dated prior to that 
time (which is essentially the May 2001 examination report) 
does not show that the veteran's low back was manifested by a 
moderate limitation of motion, as required for a 20 percent 
disability rating under DC 5292.  And, it is clear that back 
pain was taken into consideration in assigning the initial 10 
percent evaluation.  See Deluca, supra.

Again, the Board finds that the preponderance of the evidence 
supports a 20 percent disability rating for the veteran's low 
back disability, effective June 23, 2005.

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  Since symptomatology for the 
veteran's disability approximates the criteria for a 20 
percent evaluation effective June 23, 2005, the Board 
concludes that staged ratings are warranted for the veteran's 
service-connected low back disability.  See Fenderson, 12 
Vet. App. 119 (1999).

III.  Degenerative Joint Disease of the Cervical Spine

The veteran's service medical records note an x-ray during 
active duty for a cervical disc strain in April 1998.  The 
May 2001 examination report indicates that the veteran had 
very good neck motion. 

Consequently, an August 2001 rating decision granted service 
connection and assigned a noncompensable disability rating 
for degenerative joint disease of the cervical spine.  In a 
June 2002 rating decision, the RO increased the veteran's 
evaluation to 10 percent, effective September 1, 2001 based 
on x-ray evidence of arthritis and complaints of pain in the 
cervical spine.  The veteran now seeks an increased 
disability rating for his cervical spine disability.   Since 
this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson, 12 Vet. App. 119 (1999).

At the time the veteran filed his claim, limitation of motion 
of the cervical spine was evaluated under DC 5290.  This code 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, DC 5290.

As noted above, the words "slight," "moderate," and "severe" 
are not defined in the Rating Schedule.  However, the 
Schedule for Rating Disabilities provides some guidance by 
listing normal ranges of motion of the cervical spine for VA 
purposes to be 45 degrees of flexion, 45 degrees of 
extension, 45 degrees of lateral flexion, and 80 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).

Effective September 26, 2003, VA revised the rating schedule 
again concerning diseases and injuries to the spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
under DC 5242 provides for a 10 percent rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, a combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent disability rating requires forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

In reaching this decision, the Board notes that the veteran's 
compensation examination in June 2005 provides the most 
probative evidence to evaluate this claim.

Analyzing the old criteria, the Board finds that the 
veteran's cervical spine disability does not warrant a 20 
percent rating under DC 5290.  The Board notes that competent 
medical evidence fails to show that the veteran has moderate 
symptoms of a cervical spine disability.  

The June 2005 compensation examination indicates that the 
veteran's cervical spine disability demonstrated forward 
flexion of 50 degrees, extension of 40 degrees, lateral 
rotation of 100 degrees, and lateral bending of 20 degrees, 
with a combined range of motion of 210 degrees.  Hence, the 
veteran's cervical spine disability causes mild limitation of 
motion and therefore, does not warrant an evaluation greater 
than 10 percent under DC 5290 or under the amended rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

The Board has considered functional loss due to pain, 
weakness, fatigability, or incoordination, in making this 
determination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. 202, 204-08 (1995).  In this regard, it 
is noted that the examiner in June 2005 addressed this issue 
by noting that motions of the cervical spine are essentially 
pain free except near the end range if the motion is forced.  
However, the examiner indicated that the veteran reports 
difficulty doing repetitive bending over or significant 
lifting activities because they increase his pain.  In 
addition, he complained of neck pain at night.  Nevertheless, 
the examiner found no incoordination, lack of endurance with 
repetitive range, nor apparent fatigue, which the Board 
determines is sufficient evidence against a finding of a 
higher evaluation based on pain. 

However, the June 2005 examination report also notes, 
however, reduced cervical spine lordosis.  Hence, a 20 
percent disability rating, but no higher, with an effective 
date of June 23, 2005, is warranted.  As the veteran's post-
service medical records make no reference to favorable 
ankylosis of the cervical spine, a 30 percent evaluation is 
not warranted.  38 C.F.R. § 4.71a, DC 5242 (2006).

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  Since symptomatology for the 
veteran's disability approximates the criteria for a 20 
percent evaluation effective June 23, 2005, the Board 
concludes that staged ratings are warranted for the veteran's 
service-connected cervical spine disability.  See Fenderson, 
12 Vet. App. 119 (1999).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in June 2005 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran a number of compensation 
examinations in June 2005 and May 2006 to determine the 
severity of his disabilities, all of which appear adequate 
for rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a detached retina disability is denied.

Entitlement to a disability rating of 20 percent for a low 
back disability, effective June 23, 2005, granted, subject to 
the laws and regulations governing the payment of VA monetary 
benefits.

Entitlement to a disability rating of 20 percent for a 
cervical spine disability and a cervical spine is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


